Title: To Thomas Jefferson from John Dawson, 21 February 1802
From: Dawson, John
To: Jefferson, Thomas


          
            Dear Sir,
            City of Washington February 21st. 1802
          
          I herewith hand to you some observations which have been transmited to me, and which appear to merit consideration—if the good of our country can be promoted by the plan, it will be the source of much pleasure to me.
          With real esteem, Yr Most Obt
          
            J Dawson
          
        